t c memo united_states tax_court zhengnan shi petitioner v commissioner of internal revenue respondent docket no filed date zhengnan shi pro_se george w bezold for respondent memorandum opinion cohen judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the issues for decision are whether petitioner is liable for tax on unreported interest_income and if so at what tax_rate unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules of practice and procedure additionally all article references are to the agreement between the government of the united_states of america and the government of the people’s republic of china for the avoidance of double_taxation and the prevention of tax_evasion with respect to taxes on income date t i a s no big_number china treaty unless otherwise stated petitioner could not appear for trial in the united_states he initially proposed that the parties submit the case under rule but respondent was not willing to do so at the court’s urging respondent prepared a stipulation that could be the basis for submission without trial under rule but petitioner declined to execute that stipulation each party submitted a pretrial memorandum that was treated as an offer of proof for purposes of deciding the legal issues presented see rule a d background as no facts were stipulated undisputed facts were discerned from the filings of the parties which included documents that were contemporary to the relevant events of this case petitioner resided in wisconsin at the time his petition was filed petitioner a citizen of the people’s republic of china china first entered the united_states on date on an f-1 visa the f-1 visa allowed petitioner to attend u s universities where he obtained his master’s degree and doctorate in computer science in petitioner worked as a professor at a new york state university and earned wages of dollar_figure petitioner had his federal tax_return prepared by h and r block eastern enterprises on his form_1040 u s individual_income_tax_return petitioner excluded dollar_figure for personal services performed while a student in an attached treaty benefit statement petitioner stated because taxpayer has been in the u s since august on a valid and renewed f1 visa for education and training he now must file on form_1040 but is still allowed a dollar_figure income deduction under u s - china tax_treaty article c petitioner signed the tax_return which reported a refund due of dollar_figure he received the refund in date from date through date petitioner had an h-1b visa which permitted him to work as an assistant professor for the university of wisconsin-whitewater uw-whitewater during some or all of this period petitioner maintained an apartment and an office in whitewater wisconsin on or around date petitioner prepared form 1040x amended u s individual_income_tax_return for his tax_year on an attached form treaty-based return position disclosure under sec_6114 or sec_7701 petitioner explained his treaty-based return position stating that u nder the residency rules of sec_7701 the taxpayer passed the substantial_presence_test in and his residency_starting_date was date this means that for the taxpayer is a resident_alien for tax purposes and is filling sic form_1040 for as a resident_alien petitioner further stated that even though the taxpayer has become a resident_alien under the substantial_presence_test of sec_7701 he may still claim the benefit of article of the usa-china income_tax treaty the taxpayer has elected to do this and is claiming an exclusion_from_gross_income for of dollar_figure in professor wages petitioner echoed these statements in his self-made return notes under the title treaty benefit statement which he attached to his signed amended_return as a result petitioner excluded gross_income of dollar_figure and reported another refund due for on or around date petitioner received a refund of dollar_figure with respect to the amended_return petitioner also received from the government dollar_figure of interest in relation to this refund petitioner had his federal tax_return prepared by a certified_public_accountant from wellnitz tax and accounting in whitewater wisconsin on form_1040 and schedule b interest and ordinary dividends petitioner did not report the dollar_figure of refund interest as income received in petitioner did report his dollar_figure of wages from uw-whitewater but did not claim any treaty exemptions on his tax_return petitioner’s address shown on his return was in whitewater wisconsin the irs sent to petitioner a notice_of_deficiency dated date explaining that he had failed to report the interest_income petitioner timely filed a petition with this court after the spring semester uw-whitewater did not renew petitioner’s employment contract without a job petitioner applied for a b-2 visa as a temporary visitor but the visa was not granted petitioner voluntarily left the united_states in the latter part of petitioner filed the petition in this case on date petitioner’s only address shown on the petition was in whitewater wisconsin there is no record of petitioner’s having left the united_states from his arrival in date up to the latter part of petitioner’s passport shows no official markings other than a stamp displaying in part chinese characters and a stamp from the american embassy in beijing with the date date and a u s immigration stamp shown above petitioner’s u s visa indicating that petitioner was admitted into the united_states on date discussion respondent argues that petitioner was required to report the dollar_figure of interest_income that he received in on his federal tax_return for that year over the course of these proceedings petitioner has contended that if the irs had processed his tax_return correctly then he would have received any interest due from the refund in a tax_year that would have absorbed the interest_income with no taxable result the interest is exempt_income because it arose from exempt_income namely the second tax_refund which derived from a treaty exemption claimed on petitioner’s amended tax_return and in the alternative petitioner reasons that if the interest_income is required to be reported then article of the china treaty limits the tax_rate to petitioner asserts that this treaty limitation applies whether or not he was a resident_of_the_united_states and maintains that he was a resident of china in generally the taxpayer bears the burden of proving that the commissioner’s determination is incorrect rule a 290_us_111 this court has recognized an exception to these rules in cases involving unreported income where the commissioner introduces no substantive evidence but relies solely on the presumption of correctness 73_tc_394 here however petitioner admits to having received the interest_income and thus respondent’s burden is satisfied nevertheless petitioner has repeatedly asserted that the burden_of_proof lies with respondent the burden_of_proof with respect to a factual issue may be placed on the commissioner under sec_7491 if the taxpayer introduces credible_evidence regarding that issue and establishes that the taxpayer complied with the requirements to substantiate items maintain records and fully cooperate with the commissioner’s reasonable requests sec_7491 and b petitioner however has failed to establish that he complied with the requirements of sec_7491 as a result the burden of showing the interest to be nontaxable or to be taxable at a reduced_rate remains with petitioner in any event this case is decided on the preponderance of the undisputed evidence petitioner’s first contention that if he had received the interest_income in then there would be no issue is groundless the irs processed his original return in accordance with his reporting petitioner did not claim the bulk of the treaty exemptions until he filed a amended_return in his expectation that the irs should have known what he meant to report when even he and his tax_return preparation service apparently did not is an untenable position petitioner’s second contention is that the interest is exempt_income because it arose from exempt_income ie the tax_refund that derived from the treaty exemption claimed on the amended_return in the case of an overpayment_of_tax the government may credit the amount of such overpayment including any interest allowed thereon and refund any balance sec_6402 it is well-established law that interest is generally taxable as income to the recipient including interest resulting from a tax_refund see sec_61 sec_861 sec_871 sec_1 a income_tax regs see also eg muir v commissioner b t a m p-h para pincite t he interest upon the over-payment for did constitute taxable_income and such interest which was received by the petitioner should be included in the amount of his gross_income citation omitted exclusions from income are to be narrowly construed 515_us_323 petitioner failed to cite any authority for his contention that interest takes on the character of exempt_income if it is tangentially based upon exempt_income because petitioner failed to show an exclusion for interest_income deriving from a tax_refund the interest is includable in income petitioner’s alternative argument is that the interest_income is taxable but only at a rate pursuant to article while declaring himself to have been a resident solely of china in petitioner nevertheless argues that the tax_rate of article applies whether he is a resident_of_the_united_states china or both when a treaty is interpreted its words are construed according to their ordinary meaning 90_tc_802 see 457_us_176 where the internal_revenue_code provides for the taxation of income w hatever basis there may be for relieving such tax must be found in the words or implications of the treaty 373_us_49 while neither a treaty nor u s revenue laws have preferential status internal_revenue_code provisions nonetheless are to be applied with due regard to germane tax_treaty provisions sec_894 sec_7852 see amaral v commissioner t c pincite the china treaty contains the following provisions article provides that t his agreement shall apply to persons who are residents of one or both of the contracting states article c defines contracting state as meaning either china or the united_states as the context requires article provides that the term ‘resident of a contracting state’ means any person who under the laws of that contracting state is liable to tax therein by reason of his domicile residence place of head office place of incorporation or any other criterion of a similar nature article essentially provides that interest arising in a contracting state in this case the united_states and paid to a resident of the other contracting state china may be taxed in the other contracting state china however the interest may also be taxed in the contracting state united_states according to its laws--but if the recipient is the beneficial_owner of the interest the tax shall not exceed of the gross amount of the interest article thus for petitioner to benefit from the china treaty he must be considered a resident of china as defined by the china treaty petitioner argues that article residency is determined primarily by where an individual has his permanent home petitioner states that his permanent home in was in beijing china and provides as offers of proof his unsworn foreign declaration and various exhibits conversely petitioner implies that he could not have been a resident_of_the_united_states in because he never owned a permanent home there he concludes that he was a resident of china in as determined by the text of the china treaty article indicates that to be a resident of china for purposes of the china treaty petitioner must show that under chinese tax statutes and laws he was liable for taxation in because he resided or was domiciled or something to that effect in china resident domicile and other such terms as used in law have various degrees of meaning from temporary physical presence to permanent abode and the meaning of these words in a statute depends upon the context and the purpose of the statute in which they occur 44_tc_820 the court there explained the rule relating to establishing a matter of foreign law is that judicial_notice by a court cannot be taken of foreign law as opposed to local law the laws of the united_states and general matters of domestic law to which the concept of judicial_notice extends under article vi clause of the constitution treaties are laws of the united_states so that we may take judicial_notice of the tax_treaty but where in the context of a treaty the meaning of a treaty term depends upon a law of the foreign_country we may not ascertain the question of foreign law by resorting to judicial_notice a question of foreign law is a question of fact to be proved by the party having the burden_of_proof id pincite citation omitted petitioner introduced no chinese tax law as an offer of proof or otherwise and therefore did not meet this burden_of_proof the provisions of article do not apply to him because he has not shown that he was subject_to tax in china whether or not he was considered a resident_of_the_united_states in petitioner’s status as a resident_of_the_united_states in however affects the applicable_rate of tax an alien individual officially residing within the united_states ie a resident_alien is generally subject_to federal taxation in the same manner as a u s citizen and thus would file form_1040 u s individual_income_tax_return see eg 85_tc_376 explaining that the united_states taxes its citizens and ergo its residents on their worldwide income sec_1_1-1 and b income_tax regs see amaral v commissioner t c pincite a nonresident_alien_individual on the other hand is usually subject_to taxation only on u s source income and would report such income on form 1040nr u s nonresident_alien income_tax return sec_871 see eg 134_tc_190 n discussing how a nonresident_alien should use form 1040nr because among other reasons nonresident_aliens are usually ineligible for certain deductions and credits available through form_1040 generally the tax_rate imposed on nonresident_alien individuals receiving u s interest_income i sec_30 sec_871 thus for tax purposes the distinction between resident_alien and nonresident_alien could be significant an alien individual is deemed a nonresident_alien if she or he is neither a citizen_of_the_united_states nor considered a resident_of_the_united_states sec_7701 an alien individual is treated as a resident_of_the_united_states with respect to any calendar_year if such individual is a lawful permanent resident_of_the_united_states at any time during the calendar_year meets a substantial_presence_test or makes a first-year election to be treated as a resident_of_the_united_states sec_7701 there is no evidence that petitioner was lawfully admitted for permanent residence in the united_states at any time in or that he made an election to be treated as a u s resident accordingly petitioner will be treated as a resident_alien only if he meets the substantial_presence_test provided in sec_7701 the substantial_presence_test is an objective test a n individual meets the substantial_presence_test if such individual was present in the united_states on at least days during the calendar_year and for at least days during the calendar_year and the two preceding calendar years calculated pursuant to a weighted formula sec_7701 see luján v commissioner tcmemo_2000_365 slip op pincite sec_301_7701_b_-1 proced admin regs an individual is treated as present in the united_states on any day that the individual is physically present in the united_states at any time during the day sec_7701 while an individual may be treated as not being in the united_states for any day where the individual is considered exempt such as a teacher who is temporarily present in the united_states pursuant to a j or q visa such an exception does not apply here where petitioner held an h-1b visa in see sec_7701 a ii c respondent argues that petitioner was physically present in the united_states during all of the and academic years because he was employed as a professor at uw-whitewater respondent asserts therefore that petitioner was in the united_states for more than days in alone and met the substantial_presence_test rather than directly deny respondent’s allegations petitioner hypothetically poses that professors at the university of wisconsin frequently take posts in international exchanges being employed as a professor at the university of wisconsin-whitewater is no proof and does not imply that shi was physically present in the united_states that is even if shi was employed as a professor at the university of wisconsin- whitewater during all of the and academic years it does not guarantee that shi was physically present in the united_states at all during all of the and academic years petitioner states that he was unable to discover documents held by uw- whitewater that would have shown direct evidence supporting his position petitioner concludes that without convincing evidence the supposition that he met the substantial_presence_test is no more than an arbitrary statement the preponderance of evidence offered is that petitioner was present in the united_states from date to sometime in petitioner’s speculations to the contrary are weak and suspect in addition petitioner had previously attested in his tax returns that he met the substantial_presence_test in an earlier year and his actions reflect that he considered himself a resident_alien in on his federal tax_return petitioner included a note stating that because he had been in the united_states since date he had to file form_1040 a similar but more exact statement was made on his form 1040x under the residency rules of sec_7701 the taxpayer passed the substantial_presence_test in and his residency_starting_date was date this means that for the taxpayer is a resident_alien and is filling form_1040 for as a resident_alien thus petitioner a well-educated man determined through the substantial_presence_test that he was a resident_alien in and as a result remained a resident_alien in on both his tax_return and amended_return petitioner signed the jurat declaring to the best of his knowledge that the statements made within the returns were true correct and complete sec_1_871-5 income_tax regs provides loss of residence by an alien --an alien who has acquired residence in the united_states retains his status as a resident until he abandons the same and actually departs from the united_states an intention to change his residence does not change his status as a resident_alien to that of a nonresident_alien thus an alien who has acquired a residence in the united_states is taxable as a resident for the remainder of his stay in the united_states see also sec_7701 the significance of his declarations in his tax returns with respect to the tax_year in issue is that once petitioner became a resident_of_the_united_states he remained a resident until he actually departed from the united_states in petitioner’s actions--having filed form_1040 instead of form 1040nr for his and tax years--showed his understanding that he retained his resident status established in here where the facts regarding petitioner’s actual presence in the united_states in are less direct reliance in part on sec_1_871-5 income_tax regs is warranted cf 79_tc_252 finding that it was unnecessary to decide whether the taxpayer acquired residence in the united_states at some time before the year in issue because the facts were sufficient to determine whether the taxpayer was a resident during the year in issue aff’d without published opinion 755_f2d_181 d c cir there is an exception that permits individuals to avoid resident status even if they meet the substantial_presence_test sec_7701 provides for this exception in cases where an individual was present in the united_states less than one-half of the year in issue maintains a tax_home in a foreign_country and has a closer connection to the foreign_country than to the united_states petitioner failed to show that this exception applied to him in because petitioner apparently never left the united_states from date to late and had previously determined himself to be a resident_alien under the substantial_presence_test we conclude that he was a resident_alien for accordingly the interest_income was ordinary_income in and taxable under the appropriate graduated_tax rate we now briefly address petitioner’s concern as to not being able to perform discovery on uw-whitewater and others the rules of this court do not allow for third-party discovery except for depositions through subpoena rule see generally rules such depositions are extraordinary and would not have been feasible in petitioner’s absence nor appropriate in this case respondent made informal requests to various parties and those requests were honored petitioner requested information from sources with which he had disputes and followed with angry accusations that discouraged cooperation the court has no authority to order the remedies that petitioner sought by his various repetitious motions we have considered the other arguments of the parties but they are irrelevant unsupported by the record or by authority or without merit to reflect the foregoing decision will be entered for respondent
